Citation Nr: 1330329	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  06-10 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include adjustment disorder, dysthymia, major depressive disorder, anxiety disorder not otherwise specified (NOS), mood disorder NOS, and posttraumatic disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 6, 1970, to April 12, 1976.  He also had 3 years, 8 months, and 17 days of prior active service.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in March 2008 and a report of that conference has been associated with the Veteran's claims folder.

The Veteran testified before the undersigned at an October 2008 hearing and a transcript of the hearing has been associated with his claims folder.

In December 2008, the Board denied the claim of service connection for a psychiatric disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court set aside the Board's December 2008 decision and remanded the case for readjudication in compliance with directives specified in a February 2010 Joint Motion filed by counsel for the Veteran and VA.

In November 2010, the Board remanded this matter for further development in compliance with the Joint Motion.

The Veteran had also perfected an appeal with regard to a claim of entitlement to service connection for left ear hearing loss, and the Board had remanded the issue in November 2011 for further development.  In August 2012, the RO granted service connection for bilateral hearing loss, and thereby resolved the appeal as to that issue.



REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA treatment records reflect that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, an April 2008 VA examination report and VA mental health outpatient treatment notes dated in April 2010, January 2011, and April and August 2012 include diagnoses of adjustment disorder, major depressive disorder, mood disorder NOS, anxiety NOS, dysthymia, and PTSD.  Thus, current psychiatric disabilities have been demonstrated.

The Veteran contends that his current psychiatric disabilities are due to various stressors that he experienced in service.  Specifically, he has reported that he was stationed aboard the USS Okinawa off the coast of Vietnam during the evacuation of Saigon.  During that time, he claims that the ship received enemy fire while he was standing watch and that he assisted in the unloading of service members and Vietnamese refugees who were brought to the ship by helicopter.  (Service personnel records and ship logs confirm that the Veteran was stationed aboard the USS Okinawa from August 1973 to April 1976 and that during that time, the ship participated in Operation Frequent Wind and received evacuees from the Vietnamese and Cambodian territories.)

A VA psychiatric examination was conducted in October 2011 and the Veteran was diagnosed as having adjustment disorder with mixed anxiety and depressed mood.  Psychiatric testing was conducted and the examiner who conducted the examination concluded that the results of this testing strongly suggested over-reporting/exaggeration/malingering of mental health problems.  Diagnostic clarification was not possible based on this approach to testing.  Although the presence of malingering did not rule out an actual mental health diagnosis, it made it difficult to determine whether or not there was any mental health disease present and to determine the nature and extent of any such diagnosis.
The examiner also opined that the Veteran's diagnosed adjustment disorder with mixed anxiety and depressed mood was not likely ("not at least as likely as not") due to active service.  There was no further explanation or reasoning provided for this opinion.

In February 2013, the examiner who conducted the October 2011 VA examination reviewed the Veteran's claims file and opined that he did not meet the full diagnostic criteria for PTSD due to potential malingering.  This opinion was based on the Veteran's potential malingering of psychiatric presentation and his inconsistency and difficulty in providing specific responses during examination.

Moreover, the examiner opined that a link between the Veteran's diagnosed adjustment disorder and active duty service could not be made.  The examiner explained that the Veteran provided poor historical reporting and that there was an invalid approach to testing.  The examiner also noted that if any further clarification was needed with respect to either the diagnosis provided or the nature of any relationship between the Veteran's diagnosed psychiatric disability and service, it was recommended that he be evaluated by a board of 2 examiners because the prior examination that was completed (as well as the psychological evaluation that was conducted) did not provide "that diagnosis" or a history to establish "that as a diagnosis" for the Veteran.

The October 2011 VA examination and the examiner's February 2013 opinion are insufficient because the examiner did not acknowledge or discuss the numerous assessments of PTSD made in the years since the Veteran's claim was received in July 2006.  Also, the examiner did not discuss the other psychiatric diagnoses provided during the claim period, including depression, anxiety disorder NOS, dysthymia, and mood disorder NOS.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The examiner also did not specifically discuss the Veteran's reported stressors in service in formulating the opinions.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Additionally, the Veteran reported in a March 2013 statement (VA Form 21-4138) that he experienced difficulty performing the psychiatric testing that was conducted during the October 2011 VA examination because he was asked to answer questions on a computer and he did not own his own computer and did not feel comfortable using one.  Also, he experienced problems with reading (particularly with understanding and remembering what was read).  During the examination, he did not understand what he was being asked to do or how to complete such tasks.  He reportedly explained these problems to the examiner, but was told to do the best he could.  He indicated that he completed the testing to the best of his ability because he did not want to be uncooperative, but there were many questions that he did not understand.  He believed that he could have performed better if someone else had read and explained the questions to him first.  As a result of these problems, his representative requested in a March 2013 letter that the Veteran be scheduled for additional psychological testing, "with reasonable accommodations being provided, so that valid test results can be obtained."

In light of the above, the Board finds that a remand is necessary to afford the Veteran a new VA psychiatric examination to assess the etiology of all current psychiatric disabilities.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).	

An October 2012 VA mental health outpatient treatment note indicates that the Veteran was scheduled for follow-up psychiatric treatment in December 2012 and January 2013.  The VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the Columbia and Asheville Vista electronic record systems and are dated to August and November 2012, respectively.  Also, VA mental health outpatient treatment notes dated in September 2009 and February 2010 reveal that the Veteran received psychiatric treatment at a "Lawrence Vet Center" in "Lawrence, South Carolina."  There is no such location in South Carolina.  Although there is a Laurens, South Carolina there is no Vet Center at that location.  However, there is a Vet Center located in Lawrenceville, Georgia.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any Vet Center where he has received psychiatric treatment in the years since service, especially the Vet Center identified in the September 2009 and February 2010 VA mental health outpatient treatment notes.  He shall also be asked to include the dates of any such treatment.  All efforts to obtain such information must be included in the claims file.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from the following locations:  the Vet Center in Lawrenceville, Georgia; contained in the Columbia Vista electronic records system and dated from August 2012 through the present; contained in the Asheville Vista electronic records system and dated from November 2012 through the present; and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the etiology of all current psychiatric disabilities, including PTSD.  This examination shall be conducted by an examiner other than the one who conducted the October 2011 VA examination and, if possible, shall be conducted by a board of at least 2 examiners.

All indicated tests and studies shall be conducted. Psychological testing shall be done with a view toward determining whether the Veteran in fact has PTSD.  To the extent feasible, the Veteran shall be offered any necessary assistance with performing such testing.  (Any accommodation should not be taken that would likely interfere with the test results.)

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.
With respect to each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since July 2006) the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the psychiatric disability had its onset in service, had its onset in the year immediately following service (in the case of any current psychosis), is related to the Veteran's reported stressors in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors supporting the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since July 2006 (including, but not limited to,  adjustment disorder, major depressive disorder, anxiety disorder NOS, dysthymia, mood disorder NOS, and PTSD), all of the Veteran's reported stressors in service (including his ship receiving enemy fire while off the coast of Vietnam and assisting in the unloading of service members and refugees during the evacuation of Saigon), and all previous opinions that have been given concerning the etiology of his current psychiatric disability.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

